Case 1:20-cv-02001-BMC Document 13 Filed 06/16/20 Page 1 of 4 PageID #: 51




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 BRIGHT ERHUNMWUNSEE                                       :
                                                           : CIVIL CASE MANAGEMENT PLAN
                                     Plaintiff,            :
                        - against -                        : CV-1:20-cv-02001-BMC-LB
                                                           :
 ECHO DRUGS INC. D/B/A ECHO CARE                           :
 SPECIALITY PHARMACY, LEV RIVKIN, :
 Individually, MAX LAHTER, Individually,                   :
 and NATHAN BADALVO, Individually,
                                  Defendants.

----------------------------------------------------------- X

COGAN, District Judge

        After consultation with counsel for the parties, the following Case Management
Plan is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil
Procedure 16 and 26(f).
A.      The case (is)      (is not) to be tried to a jury. [Circle as appropriate].

B.      Non-Expert Discovery:

        1.       The parties are to conduct discovery in accordance with the Federal Rules of
                 Civil Procedure and the Local Rules of the Eastern District of New York. All
                 non-expert discovery is to be completed by November 20, 2020, which
                 date shall not be adjourned except upon a showing of good cause and further
                 order of the Court.        Interim deadlines for specific discovery activities
                 may be extended by the parties on consent without application to the Court,
                 provided the parties are certain that they can meet the discovery completion
                 date.

                 The parties shall list the contemplated discovery activities and anticipated
                 completion dates in Attachment A, annexed hereto.



                                                                                                  3
Case 1:20-cv-02001-BMC Document 13 Filed 06/16/20 Page 2 of 4 PageID #: 52



     2.     Joinder of additional parties must be accomplished by July 20, 2020.

     3.     Amended pleadings may be filed without leave of the Court until
            August 1, 2020.

C.   For all causes of action seeking monetary damages, each party shall identify and
     quantify in Attachment B, annexed hereto, each component of damages alleged; or, if
     not known, specify and indicate by what date Attachment B shall be filed providing
     such information.

D.   Motions:

     1.     Upon the conclusion of non-expert discovery, and no later than the date
            provided below, the parties may file dispositive motions. The parties shall
            agree to a schedule and promptly submit same for the Court’s approval,
            providing for no more than three rounds of serving and filing papers:
            supporting affidavits and briefs, opposing affidavits and briefs, and reply
            affidavits and briefs.

     2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
            Individual Practices, requesting a premotion conference in order to file
            dispositive motions shall be November 30, 2020. (Counsel shall insert a
            date one week after the completion date for non-expert discovery.)

            a.      There shall be no cross-motions. Any motions not made by the agreed
                    date shall, unless the Court orders otherwise, not be considered until
                    after the timely-filed motion is determined.

            b.      Papers served and filed by the parties shall conform to the requirements
                    set out in the Court’s Individual Practices.

E.   Any request for relief from a date provided in this Case Management Plan shall
     conform to the Court’s Individual Practices and include an order, showing consents
     and disagreements of all counsel, setting out all dates that are likely to be affected by
     the granting of the relief requested, and proposed modified dates. Unless and until the
     Court approves the proposed order, the dates provided in this Plan shall be binding.

F.   Pre-Trial Motions:


                                                                                            4
Case 1:20-cv-02001-BMC Document 13 Filed 06/16/20 Page 3 of 4 PageID #: 53



      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and
      are not to modify or delay the conduct of discovery or the schedules provided in this
      Case Management Plan except upon leave of the Court.


SO ORDERED.
                                           Digitally signed by
                                           Brian M. Cogan
Dated: Brooklyn, New York                                       U.S.D.J.
       June 16
       _____ __, 20__
                    20




                                                                                          5
Case 1:20-cv-02001-BMC Document 13 Filed 06/16/20 Page 4 of 4 PageID #: 54



                                        ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

         DISCOVERY ACTIVITIES                                COMPLETION DATE
1. Fed. R. Civ. P. 26(a)(1) exchanged               June 30, 2020


2. Requests for production, requests to admit, August 3, 2020
   and interrogatories served

3.
      Discovery responses and document              September 2, 2020
      production due

4. Depositions of parties and fact witnesses        November 20, 2020
   to be completed

5.
      Plaintiff's expert report(s) to be provided   December 15, 2020
      to Defendants

6. Defendants' expert report(s) to be provided      January 15, 2021
   to Plaintiff

7.
      Expert depositions to be completed            February 15, 2021


8.



9.



10.




                                                                                        6
